Citation Nr: 0711987	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-operative status 
of minor left wrist, rated as 20 percent disabling beginning 
April 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Jurisdiction over this case was 
subsequently transferred to the RO in Columbia, South 
Carolina, and that office forwarded the appeal to the Board.    

The veteran requested a Board hearing in his January 2004 VA 
Form 9.  The hearing was scheduled for July 2005, but the 
veteran failed to appear without explanation.  He has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal, as if the 
veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006) [failure to appear for a scheduled hearing 
is treated as a withdrawal of the request].

The veteran submitted a claim for vocational rehabilitation 
benefits in a letter sent to the RO in February 2003.  In 
this letter, he also appears to be raising the issue of 
entitlement to secondary service connection for depression.  
Moreover, the issue of entitlement to service connection on a 
secondary basis for residuals of a bone graft taken from the 
left iliac crest is raised by the record.  The record does 
not reflect that any of these matters have been addressed by 
the RO.  Therefore, they are referred to the RO for 
appropriate action.


REMAND

The record reflects that the veteran underwent surgical 
fusion of his left wrist in December 2002.  His surgeon has 
provided a March 2003 statement summarizing his treatment of 
the veteran and has also provided treatment records for the 
period from September 2002 to January 2003.  These fractures 
are not noted in the treatment records or statement received 
from the veteran's private physician or in the report of a 
December 2003 VA examination.  Moreover, the record does not 
reflect that the RO has undertaken appropriate development to 
obtain pertinent treatment records for the period since 
January 2003 or that it has provided the veteran with all 
required notice.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  In particular, the veteran 
should be requested to provide any 
records pertaining to treatment or 
evaluation of his left wrist since 
January 2003, or the identifying 
information and any authorization 
necessary for VA to obtain the records on 
his behalf.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment 
associated with his service-connected 
left wrist disability.  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.  The examiner should 
attempt to determine whether the veteran 
is right or left handed.  He should 
indicate the position at which the 
veteran's wrist is ankylosed, and he 
should identify any other functional 
impairment due to the disability.  He 
should also describe the surgical scar 
and any symptoms or functional impairment 
associated with the scar.  In addition, 
he should provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




